Petition for writ of prohibition.
The only question to be determined in this case is whether certain statutes relating to the preservation of fish and game are invalidated by the constitutional provision requiring acts of the legislature to embrace but one subject. The contention of the petitioner is, that fish and game are different subjects. The court is of the opinion that the preservation of fish and game is a single subject of legislation, and may properly be embraced in the same act.
  Writ denied. *Page 719